Citation Nr: 1623994	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for left knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1978 and in the Army National Guard from July 1987 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  In addition, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In January 2014, the Board remanded the issue on appeal, as well as the issue of entitlement to service connection for a cervical spine disability.  In a June 2014 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for cervical brachial syndrome with degenerative disc disease.  As this constitutes a complete grant of the benefit sought on appeal, the Board finds this issue is no longer for appellate review.
	

FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left knee chondromalacia was manifested by painful motion.

CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for left knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Code 5299-5020 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The information contained in an August 2006 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's VA examination reports, identified private treatment records, and lay evidence are associated with the record.  The Veteran initially underwent VA examination in August 2006 in connection with his claim.  Pursuant to the Board's January 2014 Remand, he underwent additional VA examination in March 2014.  The VA examiner reviewed the medical evidence and lay statements and performed a physical examination.  The examination report provides sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the VA AMC substantially complied with the Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conduct a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the VLJ explained the necessity to submit evidence indicating an increase in the severity of the Veteran's service-connected disability and asked questions to ascertain the extent of any current symptoms or treatment for the disability.  In addition, the Veteran was assisted at the hearings by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim for a higher disability rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The Veteran's service-connected left knee chondromalacia is rated as noncompensable under Diagnostic Code 5299-5020 for synovitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  The diseases under diagnostic codes 5013 through 5024 are rated on limitation of motion of affected parts, as arthritis, degenerative.  

Upon review, the Board finds the criteria for a disability rating of 10 percent have been met throughout the pendency of the appeal.  Here, the evidence reflects the Veteran's consistent reports of left knee pain since the initial claim for disability compensation, and as such, the Board finds the minimum compensable rating for left knee chondromalacia is warranted.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the Board finds a disability rating in excess of 10 percent or a separate disability rating for additional disability is not warranted at any time.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees, a 20 percent disability rating is granted for flexion limited to 30 degrees, and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, extension limited to five degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, and extension limited to 20 degrees warrants a 30 percent disability rating.  A 40 percent disability rating is provided for extension limited to 30 degrees, and a 50 percent disability rating is provided for extension limited to 45 degrees.  Id.

Here, the evidence shows flexion was limited to, at most, 115 degrees during the appeal.  On VA examination in August 2006, flexion was to 140 degrees, with no additional limitation following repetition.  A December 2007 private treatment record shows flexion was to 130 degrees, and in March 2014, VA examination revealed flexion to 120 degrees, with no painful motion, and flexion to 115 degrees following repetition.  As a result, the Board finds a disability rating in excess of 10 percent is not warranted for limitation of flexion under Diagnostic Code 5260 at any time during the appeal.  38 C.F.R. § 4.71a.  Likewise, the record does not recognize any limitation of extension that would warrant a higher or separate disability rating under Diagnostic Code 5261.  The August 2006 VA examination reflects extension to zero degrees.  In December 2007, the private physician found the Veteran had near full extension, and in February 2008, the Veteran's left knee had full extension.  Although the Veteran reported at the August 2013 hearing that he experienced limitation of motion, the March 2014 VA examination report indicates the Veteran had no limitation of extension.  As such, a disability rating in excess of 10 percent is not warranted for limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.      
The Board has also considered whether the Veteran's left knee disability warrants a separate or higher disability rating under a different diagnostic code.  Here, however, the evidence does not reflect ankylosis of the knee, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-5263 (2015).  A November 2007 private treatment record shows the Veteran had minimal effusion, no crepitation, good strength, and minimal degenerative change.  In December 2007, although the Veteran had more pain in the front, he did not have any swelling, tenderness, or effusion.  A February 2008 private treatment record shows the Veteran reported popping when bending or flexing his knee, but examination did not reveal any effusion, instability or tenderness along the patellar tendon.  Further, the March 2014 VA examination report shows the Veteran reported intermittent pain, occasional swelling, and flare-ups that brought increased pain.  However, he had normal strength, no tenderness or pain to palpation, and no instability.  Although there was crepitus with movement, the Veteran did not have a history of recurrent patellar subluxation or dislocation.  Therefore, the Board finds a separate or higher disability rating is not warranted under a different diagnostic code at any time during the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263.  

Finally, the Board has considered whether the Veteran's left knee disability resulted in a level of functional loss greater than that already contemplated by the 10 percent disability rating granted herein.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  On VA examination in August 2006, the Veteran reported weakness, lack of endurance, and pain with exercise.  However, he denied episodes of incapacitation and functional impairment.  He could perform all activities of daily living and was employed full- time.  Examination did not reveal any edema, effusion, weakness, tenderness, redness, heat, abnormal movement, locking pain, or joint effusion.  At the Board hearing, the Veteran testified that his left knee restricted his activities, to include standing for long periods of time, and impacted his ability to drive.  According to the Veteran, he could no longer exercise.  However, the Board notes the Veteran also reported that he was not currently receiving any treatment for his left knee, and he had not done so since approximately 2008.  On VA examination in March 2014, the Veteran reported that occasionally he felt an aching pain when he was driving or sitting at his desk at work.  In this respect, the VA examiner found the Veteran did not have any functional loss or impairment except for less movement than normal after repetitive use.  Here, the Board finds the 10 percent disability rating assigned contemplates the Veteran's level of functional loss, to include his reported symptoms of pain, limitation of motion, instability, and weakness, when considered with the functional impairment caused by those symptoms.  Therefore, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board has based the decision on the objective medical evidence and consideration of the Veteran's statements reporting pain throughout the appeal.  As such, the Board finds the evidence supports a 10 percent disability rating for left knee chondromalacia throughout the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5020; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. 
 § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  .

 Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's left knee disability is evaluated as a musculoskeletal disability, the criteria of which are found by the Board to specifically contemplate the level of occupational impairment caused by these disabilities.  Thun, 22 Vet. App. at 115.  The Veteran's symptom is painful motion of the left knee and that symptom is specifically contemplated by the rating schedule.   Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disability during the period on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

 Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the evidence indicates the Veteran has been employed full-time throughout the pendency of the appeal.  Furthermore, neither the Veteran nor his representative has asserted that his left knee disability prevents him from obtaining and/or maintaining substantially gainful employment.  As such, the Board concludes that the Veteran has not raised a claim for a TDIU.


ORDER

Entitlement to an initial 10 percent disability rating for left knee chondromalacia is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


